Exhibit 10.28
EMPLOYMENT AGREEMENT
THIS AGREEMENT, made and entered into as of the 29th day of April, 2009 by and
between FBL Financial Group, Inc., an Iowa corporation (together with its
successors and assigns permitted under this Agreement, the “Company”), and James
E. Hohmann (the “Executive”).
WITNESSETH:
WHEREAS, the Company is in need of a Chief Executive Officer (“CEO”) on an
interim basis until a permanent CEO is selected; and
WHEREAS, the Company desires to employ the Executive on an interim basis as a
CEO and to enter into an agreement embodying the terms of such employment (this
“Agreement”) and the Executive desires to enter into this Agreement and to
accept such employment, subject to the terms and provisions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
SECTION 1. Definitions.

(a)   “Affiliate” of a person or other entity shall mean a person or other
entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified. The Company’s current
affiliates applicable to this Agreement ( “Affiliated Companies”) are listed on
Exhibit A, attached hereto.   (b)   “FBL” shall mean FBL Financial Group, Inc.,
an Iowa corporation.   (c)   “Base Salary” shall mean the annual rate of salary
provided for in Section 4 below or any increased annual rate of salary granted
to the Executive pursuant to Section 4.   (d)   “Board” shall mean the Board of
Directors of the Company.   (e)   “Cause” shall mean:

  (i)   The Employee’s willful and continued failure to substantially perform
the Employee’s duties with the Company or its Affiliates (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Company which specifically identifies the manner in which the
Company believes that the Employee has not substantially performed his or her
duties;     (ii)   The final conviction of the Employee of, or an entering of a
guilty plea or a plea of no contest by the Employee to, a felony; or     (iii)  
The willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 



--------------------------------------------------------------------------------



 



      For the purposes of this definition, no act or failure to act on the part
of the Employee shall be considered “willful” unless it is done, or omitted to
be done, by the Employee in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company or its Affiliates.
Any act, or failure to act, based on authority given pursuant to a resolution
duly adopted by the Board, the instructions of a more senior officer of the
Company or the advice of counsel to the Company or its Affiliates, will be
conclusively presumed to be done, or omitted to be done, by the Employee in good
faith and in the best interests of the Company and its Affiliates.

(f)   “Code” shall mean the Internal Revenue Code of 1986, as amended.   (g)  
“Constructive Termination Without Cause” shall mean termination by the Executive
of his employment at his initiative following the occurrence of any of the
following events without his consent:

  (i)   A reduction in the Executive’s current Base Salary, or the current total
number of restricted stock shares available under the Incentive Bonus which may
(or may not) become vested in Executive.     (ii)   The failure of the Company
to obtain the assumption in writing of its obligation to perform this Agreement
by any successor to all or substantially all of the assets of the Company within
15 calendar days after a merger, consolidation, sale or similar transaction; or
    (iii)   Any breach of this Agreement by the Company.

Following written notice from the Executive, as described above, the Company
shall have 15 calendar days in which to cure. If the Company fails to cure, the
Executive’s termination shall become effective on the 16th calendar day
following the written notice.

(h)   “Disability” shall mean the Executive’s inability, due to physical
incapacity, to substantially perform his duties and responsibilities under this
Agreement as determined by a medical doctor selected by the Company and the
Executive. If the Parties cannot agree on a medical doctor, each Party shall
select a medical doctor and the two doctors shall select a third who shall be
the approved medical doctor for this purpose.   (i)   “Effective Date” shall
mean April 29, 2009.   (j)   “Stock” shall mean Class A Common Stock of the
Company.   (k)   “Incentive Bonus” shall have the definition set forth in
Section 5(a) of this Agreement.   (l)   “Term of Employment” shall mean the
period specified in Section 2 below.

SECTION 2. Term of Employment.

(a)   The Term of Employment shall begin on the Effective Date and end on
December 31, 2009. Notwithstanding the foregoing, after the Effective Date, the
Term of Employment may be earlier terminated by either Party in accordance with
the provisions of Section 9 and the Articles of Incorporation and the By-Laws of
the Company.

Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 2



--------------------------------------------------------------------------------



 



(b)   Executive agrees to execute such resignations as deemed necessary by the
Board for the board of director and/or officer positions which Executive
automatically assumes as a result of his duties specified in Section 3 herein,
with such resignations to become effective on December 31, 2009 in the event the
Executive is not appointed as the permanent CEO by such date.

SECTION 3. Position, Duties and Responsibilities.

(a)   Commencing on the Effective Date and continuing until the date of
December 31, 2009, the Executive shall be employed as the Interim Chief
Executive Officer of FBL and its Affiliated Companies and shall have the duties
and responsibilities of the Chief Executive Officer as are set forth in the
Articles of Incorporation and the By-Laws of FBL and its Affiliated Companies.
The Executive, in carrying out his duties under this Agreement, shall report to
the Board. During the Term of Employment, the Executive shall devote such
business time and attention to the business and affairs of the Company as shall
be necessary to discharge his responsibilities hereunder and shall use his best
efforts, skills and abilities to promote its interests.   (b)   Nothing herein
shall preclude the Executive, subject to the approval of the Board, from (i)
serving on the boards of directors of a reasonable number of other corporations,
(ii) serving on the boards of a reasonable number of trade associations and/or
charitable organizations, (iii) engaging in charitable activities and community
affairs, and (iv) managing his personal investments and affairs, provided that
such activities set forth in this Section 3(b) do not materially interfere with
the proper performance of his duties and responsibilities under Section 3(a).

SECTION 4. Base Salary.
During the Term of Employment, the Executive shall be paid an annualized Base
Salary, payable in accordance with the regular payroll practices of the Company,
of $669,600. This amount will be payable in equal monthly installments of
$55,800, and will be payable on such dates each month during the Term of
Employment as all other salaried employees of the Company.
SECTION 5. Incentive Compensation.
During the Term of Employment, the Executive may qualify for an Incentive Bonus
as provided for in the Restricted Stock Agreement attached hereto as Exhibit B.
SECTION 6. Pension.
If at the end of the Term of Employment as Interim Chief Executive Officer,
Executive applies for and is hired as Chief Executive Officer of FBL, time
served as Interim chief Executive Officer, the amount paid as base salary, and
time served under this agreement, shall be credited towards the Company’s
pension plan.
SECTION 7. Employee Benefit Programs.
During the Term of Employment, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives or to its employees generally, as such
plans or programs may be in effect from time to time, including, without
limitation, pension, profit sharing, savings and other retirement plans or
programs, 401(k), medical, dental, hospitalization, short-term and long-term
disability and life insurance plans,
Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 3



--------------------------------------------------------------------------------



 



accidental death and dismemberment protection, travel accident insurance, and
any other pension or retirement plans or programs and any other employee welfare
benefit plans or programs that may be sponsored by the Company from time to
time, including any plans that supplement the above-listed types of plans or
programs, whether funded or unfunded. Notwithstanding the above, Company shall
have no obligation to provide benefits to Executive for which Executive does not
qualify pursuant to the terms of the benefit plans or programs as a result of
the limited term of Executive’s employment under this Agreement.
SECTION 8. Reimbursement of Business and Other Expenses; Executive Services;
Vacation.

(a)   The Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policies.   (b)   During the Term of Employment, the Company
shall provide full-time secretarial support for the Executive’s principal
office. The Company shall make available for the Executive’s use appropriate
office space (which shall be on the executive floor) and secretarial support
when he performs services at the Company’s principal offices in West Des Moines,
Iowa.   (c)   The Executive shall be entitled to reasonable vacation during the
Term of Employment.   (d)   The Company shall reimburse the Executive for the
cost of weekly travel transportation between West Des Moines and his home in
North Barrington, Illinois; shall provide a vehicle and credit card for his
business use while the Executive is in West Des Moines, Iowa; and shall
reimburse the Executive for living expenses (to the extent previously authorized
by the Chairman of the FBL Board) incurred in West Des Moines, Iowa during the
Term of Employment. The Company shall hold Executive harmless for any tax
liability attributable to the reimbursement for such expenses.

SECTION 9. Termination of Employment.

(a)   Termination by the Company for Cause.

  (i)   In the event the Company terminates the Executive’s employment for
Cause, the Executive shall be entitled to Base Salary through the date of the
termination; and     (ii)   All restricted stock which was vested as of the
termination date.

(b)   Termination without Cause or constructive termination without Cause.

In the event the Executive’s employment is terminated by the Company without
Cause, including termination due to Disability or death, or in the event there
is a Constructive Termination without Cause, the Executive shall be entitled to
the following benefits:

  (i)   Base Salary through the Term of Employment; and     (ii)   All
non-contingent restricted stock which was vested as of the termination date.    
(iii)   Such contingent restricted stock as appropriate based upon the goals
attained prior to the termination date.

Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 4



--------------------------------------------------------------------------------



 



(c)   Voluntary Termination.

Except as otherwise provided herein, termination of employment by the Executive
on his own initiative, shall have the same consequences as provided in
Section 9(a). A voluntary termination under this Section 9(c) shall be effective
30 calendar days after prior written notice is received by the Company.
SECTION 10. Confidential Information; Prohibited Public Statements; Publicity.

(a)   The Company (as hereinafter specially defined for purposes of Sections 10
through 12 hereof), pursuant to the Executive’s employment hereunder, provides
him access to and confides in him business methods and systems, techniques and
methods of operation developed at great expense by the Company (“Trade Secrets”)
and which the Executive recognizes to be unique assets of the Company’s
business. The Executive shall not, during or at any time after the Term of
Employment, directly or indirectly, in any manner utilize or disclose to any
person, firm, corporation, association or other entity, except (i) where
required by law, (ii) to directors, consultants or employees of the Company in
the ordinary course of his duties or (iii) during his employment and in the
ordinary course of his services as CEO for such use and disclosure as he shall
reasonably determine to be in the best interest of the Company: (A) any such
Trade Secrets, (B) any sales prospects, customer lists, products, research or
data of any kind, or (C) any information relating to strategic plans, sales,
costs, profits or the financial condition of the Company or any of its customers
or prospective customers, which are not generally known to the public or
recognized as standard practice in the industry in which the Company shall be
engaged. The Executive further covenants and agrees that he will promptly
deliver to the Company all tangible evidence of the knowledge and information
described in (A), (B) and (C), above, prior to or at the termination of the
Executive’s employment.   (b)   Neither the Executive nor the Company, its
subsidiaries and affiliates and its and their officers or directors
(collectively, the “Company Affiliated Entities”) shall, either during or at any
time after the Term of Employment, directly or indirectly make any public
statement (including a private statement reasonably likely to be repeated
publicly) reflecting adversely on the Company Affiliated Entities or the
Executive, as the case may be, or the business prospects of the Company except
for (i) such statements which the Executive may be required to make in the
ordinary course of his service as a member of, including Chairman of, the Board
or (ii) with respect to each of the Executive and the Company Affiliated
Entities, as otherwise required by applicable law.   (c)   Neither the Executive
nor the Company Affiliated Entities shall publicly comment (including private
statements reasonably likely to be repeated publicly) on, or discuss the
circumstances surrounding, this Agreement, except as mutually agreed or as
required by applicable law.

SECTION 11. Noninterference and Nonsolicitation.

(a)   The Executive agrees that for a period of two (2) years following
termination of employment in accordance with this Agreement, the Executive will
not, directly or indirectly, for himself or on behalf of any third party at any
time in any manner, request or cause any of the Company’s customers to cancel or
terminate any existing or continuing business relationship with the Company;
solicit, entice, persuade, induce, request or otherwise cause any employee,
officer or agent of the Company (other than clerical employees of the Company)
to refrain from rendering services to the Company or to terminate his or her
relationship, contractual or otherwise, with the

Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 5



--------------------------------------------------------------------------------



 



Company; induce or attempt to influence any supplier to cease or refrain from
doing business or to decline to do business with the Company; divert or attempt
to divert any supplier from the Company; or induce or attempt to influence any
supplier to decline to do business with any businesses of the Company as such
businesses are constituted immediately prior to the termination of employment.

(b)   The Executive acknowledges that the Company is engaged in business
throughout the United States. Accordingly and in view of the nature of his
position and responsibilities, the Executive agrees that the provisions of this
Section shall be applicable to each state in which the Company may be engaged in
business during the Term of Employment, or, with respect to the Executive’s
obligations following termination of his employment, at the termination of his
employment or at any time within the two-year period following the effective
date of his termination of employment.

SECTION 12. Equitable Remedies.
The Executive acknowledges that his compliance with the covenants in Sections 10
and 11 of this Agreement is necessary to protect the good will and other
proprietary interests of the Company and that, in the event of any violation by
the Executive of the provisions of Section 10 or 11 of this Agreement, the
Company will sustain serious, irreparable and substantial harm to its business,
the extent of which will be difficult to determine and impossible to remedy by
an action at law for money damages. Accordingly, the Executive agrees that, in
the event of such violation or threatened violation by the Executive, the
Company shall be entitled to any injunction before trial from any court of
competent jurisdiction as a matter of course and upon the posting of not more
than a nominal bond in addition to all such other legal and equitable remedies
as may be available to the Company. The Executive further agrees that, in the
event any of the provisions of Sections 10 and 11 of this Agreement are
determined by a court of competent jurisdiction to be contrary to any applicable
statute, law or rule, or for any reason to be unenforceable as written, such
court may modify any of such provisions so as to permit enforcement thereof as
thus modified.
SECTION 13. Resolution of Disputes.
Except as provided in Section 13, any disputes arising under or in connection
with this Agreement shall be resolved by third party mediation of the dispute
and, failing that, by binding arbitration, to be held in a location mutually
agreed to by the Parties, in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Each
Party shall bear his or its own costs of the mediation, arbitration or
litigation, except that the Company shall bear all such costs if the Executive
prevails in such mediation, arbitration or litigation on any material issue.
SECTION 14. Indemnification.

(a)   The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of

Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 6



--------------------------------------------------------------------------------



 



incorporation or bylaws or resolutions of the Company’s Board of Directors or,
if greater, by the laws of the State of Iowa, against all cost, expense,
liability and loss (including, without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

(b)   Neither the failure of the Company (including its board of directors,
independent legal counsel or shareholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 14(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or shareholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.   (c)   The Company agrees to continue and
maintain a directors’ and officers’ liability insurance policy covering the
Executive which is no less favorable than the policy covering other senior
officers of the Company.

SECTION 15. Assignability; Binding Nature.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale of
assets or liquidation as described in the preceding sentence, it shall take
whatever action it reasonably can in order to cause such assignee or transferee
to expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law.
Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 7



--------------------------------------------------------------------------------



 



SECTION 16. Representation.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents that the performance of his
obligations under this Agreement will not violate any agreement between him and
any other person, firm or organization that would be violated by the performance
of his obligations under this Agreement.
SECTION 17. Entire Agreement.
This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.
SECTION 18. Amendment or Waiver.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.
SECTION 19. Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.
SECTION 20. Survivorship.
Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder, including the covenants and the
agreements of Executive set forth in Sections 10, 11 and 12, shall survive any
termination of the Executive’s employment. This Agreement itself (as
distinguished from the Executive’s employment) may not be terminated by either
Party without the written consent of the other Party.
SECTION 21. References.
In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 8



--------------------------------------------------------------------------------



 



SECTION 22. Governing Law/Jurisdiction.
This Agreement shall be governed in accordance with the laws of the State of
Iowa without reference to principles of conflict of laws.
SECTION 23. Notices.
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:
If to the Company: FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, Iowa 50266
Attention: General Counsel
If to the Executive: Mr. James E. Hohmann
[REDACTED]
SECTION 24. Headings.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
SECTION 25. Counterparts.
This Agreement may be executed in two or more counterparts.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

            FBL Financial Group, Inc.
      By:   /s/ CRAIG A. LANG         Name:   Craig A. Lang        Title:  
Chairman of the Board              By:   /s/ JAMES E. HOHMANN        
        James E. Hohmann             

Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 9



--------------------------------------------------------------------------------



 



EXHIBIT A
“Affiliated Companies” shall include the following companies:
Farm Bureau Life Insurance Company
Farm Bureau Mutual Insurance Company
FBL Financial Group, Inc.
EquiTrust Life Insurance Company
Western Agricultural Insurance Company
EquiTrust Marketing Services, L.L.C.
EquiTrust Investment Management Services, Inc.
EquiTrust Series Fund, Inc.
EquiTrust Money Market Fund, Inc.
EquiTrust Variable Insurance Series Fund
FBL Leasing Services, Inc.
EquiTrust Assigned Benefit Company
FBL Insurance Brokerage, Inc.
Western Ag Insurance Agency, Inc.
Western Farm Insurance Agency, Inc.
Western Computer Services, Inc.
FBL Financial Services, Inc.
FBL Financial Group Capital Trust
Crop 1 Insurance Direct, Inc.
Employment Agreement between FBL Financial Group, Inc. and James E. Hohmann

Page 10